PRITCHARD, Circuit Judge
(dissenting). When this case was here in the first instance on appeal I concurred in the opinion of the court at that time. However, a further consideration of the questions involved impels me to the conclusion that the judgment of the court below should be reversed. The reasons upon which I base my conclusion may be briefly stated as follows:
(a) I am of the opinion that the court below erred in granting the motion of the government to consolidate the indictments.
(b) That the court erred in permitting the district attorney to argue to the jury that the bank had lost money on account of the conduct of the defendant, whereas it does not appear that the bank lost any money on account of the transaction for which defendant was indicted.
(c) As I have stated, the record shows that the hank did not lose a single dollar on account of any of the transactions of the defendant.
Therefore I am of the opinion that the court erred in refusing to grant the instruction referred to in the ninth bill of exception. The defendant was entitled to have this instruction submitted to the jury. It clearly raises the question as to whether it was shown by the evidence that the defendant committed the acts with which he is charged with intent “to injure or defraud the bank.”